Case
 Case1:21-cv-13564-NLH-KMW
      1:21-cv-13564-RMB-KMWDocument
                            Document1-2
                                      1 Filed 07/12/21 Page 61 of 118
                                                                  53 PageID:
                                                                      PageID:126
                                                                              6




                EXHIBIT “A”
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 1 of 52 Trans ID: LCV2020746714
Case
 Case1:21-cv-13564-NLH-KMW
      1:21-cv-13564-RMB-KMWDocument
                            Document1-2
                                      1 Filed 07/12/21 Page 72 of 118
                                                                  53 PageID:
                                                                      PageID:127
                                                                              7




 BURNHAM DOUGLASS
 Philip S. Burnham II, Esq. Attorney Id. No. 030951990
 Michelle J. Douglass, Esq. Attorney Id. No. 025091988
 450 Tilton Rd., Suite 200B
 Northfield, NJ 08225
 T: 609-788-3595 ​F: 856-751-5516
 E: pburnham@burnhamdouglass.com
 E: mdouglass@burnhamdouglass.com
 Attorneys for Plaintiff, Stacie Lick

 STACIE LICK,                                           SUPERIOR COURT OF NEW JERSEY
                                                                LAW DIVISION
                                           Plaintiff,
                                                               GLOUCESTER COUNTY
 v.
                                                                       Docket No.
 GLOUCESTER COUNTY
 PROSECUTOR’S OFFICE, GLOUCESTER                                       Civil Action
 COUNTY, THOMAS GILBERT (in his
 individual and official capacity), JAMES                 COMPLAINT & JURY DEMAND
 BALLENGER (in his individual and official
 capacity), WILLIAM PERNA (in his
 individual and official capacity), JANE/JOHN
 DOES 1-5 (in their individual and official
 capacities, if applicable),
                                      Defendants.



        Stacie Lick, residing in Gloucester County, New Jersey, says by way of Complaint

 against the Defendants as follows:

                                 PRELIMINARY STATEMENT

      This Complaint, brought by Stacie Lick, alleges claims under the New Jersey Law Against

 Discrimination, ​N.J.S.A​. 10:5-1 et seq. (“LAD”) for gender discrimination including: retaliation,

 a gender-based hostile working environment, disparate treatment, and aiding and abetting

 liability. It further alleges claims under the New Jersey Civil Rights Act, ​N.J.S.A​. 10:6-2 et seq.

 (“CRA”) for interference with and deprivation of New Jersey State Constitutional rights



                                                  1
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 2 of 52 Trans ID: LCV2020746714
Case
 Case1:21-cv-13564-NLH-KMW
      1:21-cv-13564-RMB-KMWDocument
                            Document1-2
                                      1 Filed 07/12/21 Page 83 of 118
                                                                  53 PageID:
                                                                      PageID:128
                                                                              8




 including those found at Article I, ¶¶1, 2, 6, 18 and 19, and state substantive law including

 N.J.S.A.​ 40A:14-181 et seq. and the thereby promulgated and secured Internal Affairs Policies &

 Procedures for having objected to, spoken out against, expressed opposition to, and for having

 disclosed violations of law, statute, policy, and regulation.

                                           JURISDICTION

   1. The conduct giving rise to the claims described in this Complaint occurred primarily in

      Gloucester County.

   2. This Court has subject matter jurisdiction over Plaintiff’s claims under N.J. Const., Art. VI

      §3, ​¶​2 et seq.,​ N.J.S.A​. 10:6-2, ​N.J.S.A.​ 10:5-13, and other applicable law.

   3. This Court has personal jurisdiction over Defendants pursuant to N.J. Ct. R. 4:4-4 and other

      applicable law.

   4. Venue is appropriate in this Court pursuant to N.J. Ct. R. 4:3-2, and other applicable law.

      However, Plaintiff reserves the right to move before this Court to transfer venue to another

      South Jersey vicinage if the interests of justice so require.

                             THE PARTIES AND KEY WITNESSES

   5. Plaintiff, Stacie Lick, (“Plaintiff” and/or “Lick”) is a resident and citizen of the state of

      New Jersey.

   6. At all times relevant to this Complaint, Plaintiff was employed by the Defendants, the

      Gloucester County Prosecutor’s Office and/or Gloucester County, in New Jersey.

   7. Defendant, Gloucester County (the “County” or “Defendant-County”), is a County

      government operating under the County Executive form of government. The County




                                                     2
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 3 of 52 Trans ID: LCV2020746714
Case
 Case1:21-cv-13564-NLH-KMW
      1:21-cv-13564-RMB-KMWDocument
                            Document1-2
                                      1 Filed 07/12/21 Page 94 of 118
                                                                  53 PageID:
                                                                      PageID:129
                                                                              9




      provides for a seven-member Board of Chosen Freeholders and was originally incorporated

      in 1686.

   8. Defendant-County has offices at 2 South Broad Street, Woodbury, NJ 08096.

   9. Defendant-County employs the Gloucester County Prosecutor and all persons employed

      within the Gloucester County Prosecutor’s Office such as the Chief of Detectives,

      detectives, and investigators, including the Plaintiff.

   10. Defendant,    the    Gloucester     County      Prosecutor’s    Office     (“GCPO”       and/or

      “Defendant-GCPO”) is a constitutionally created and established office and the Gloucester

      County Prosecutor’s functions and duties are established by statute. ​See​ ​N.J.S.A​. ​2A:158-1​.

   11. Defendant-GCPO has offices at ​70 Hunter St, Woodbury, NJ 08096.

   12. The County and/or the GCPO are public bodies and employers subject to suit under the

      New Jersey Law Against Discrimination (“NJLAD”), and the New Jersey Civil Rights Act

      (“NJ CRA”).

   13. Defendant, James Ballenger (“Ballenger” and/or “Defendant-Ballenger”) is a Lieutenant in

      the Investigations Section of the GCPO, is a supervisor of Plaintiff, and employee of the

      GCPO and/or the County.

   14. At all times relevant to the Complaint, Defendant-Ballenger was acting as a policy maker

      of the Gloucester County Prosecutor’s Office and/or Gloucester County and under color of

      state law and in this capacity was aided and abetted in his ability to discriminate and/or

      engage in unlawful activities.

   15. Defendant-Ballenger is charged with acts which aided and/or abetted the other Defendants

      in unlawful activities.




                                                  3
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 4 of 52 Trans ID: LCV2020746714
Case 1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                           Document1-2
                                    1 Filed
                                       Filed07/12/21
                                             07/12/21 Page
                                                       Page105 of 118
                                                                  53 PageID:
                                                                      PageID:130
                                                                              10




   16. Thomas Gilbert (“Gilbert” and/or “Defendant-Gilbert”) is the Chief of County Detectives

      at the GCPO, and is an employee of the GCPO and/or the County, and is a supervisor of

      the Plaintiff.

   17. At all times relevant to the Complaint, Defendant-Gilbert was acting as a policy maker of

      the Gloucester County Prosecutor’s Office and/or Gloucester County and under color of

      state law and in this capacity was aided and abetted in his ability to discriminate and/or

      engage in unlawful activities.

   18. Defendant-Gilbert is charged with acts which aided and/or abetted the other Defendants in

      unlawful activities.

   19. William Perna (“Perna” and/or “Defendant-Perna”) was, at times relevant to the Complaint,

      a Detective of the GCPO and an employee of the GCPO and/or the County.

   20. At all times relevant to the Complaint, Defendant-Perna was acting as a policy maker of the

      Gloucester County Prosecutor’s Office and/or Gloucester County and under color of state

      law and in this capacity was aided and abetted in his ability to discriminate and/or engage

      in unlawful activities.

   21. Defendant-Perna is charged with acts which aided and/or abetted the other Defendants in

      unlawful activities.

   22. All the preceding-mentioned current and former employees of the GCPO and/or the County

      were working within the course and scope of their employment, as agents, and/or on the

      basis of delegated authority of the GCPO and/or County during times relevant to the

      Complaint.




                                                4
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 5 of 52 Trans ID: LCV2020746714
Case 1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                           Document1-2
                                    1 Filed
                                       Filed07/12/21
                                             07/12/21 Page
                                                       Page116 of 118
                                                                  53 PageID:
                                                                      PageID:131
                                                                              11




   23. Defendants Jane/John Does 1-5, currently unidentified, are individuals and/or entities who,

      on their direct acts or on the basis of agency, delegated authority and/or respondeat

      superior, are answerable to Plaintiff for the acts set forth in this Complaint.

   24. Charles A. Fiore (“Fiore”) was, at times relevant to the Complaint, the Gloucester County

      Prosecutor, who was a public servant appointed to serve a term of years and his position is

      funded by taxpayer dollars. He was, at times relevant, an employee of the GCPO and/or

      the County and a supervisor of Plaintiff.

   25. On or about Thursday, March 5, 2020, Prosecutor Fiore announced his resignation and his

      replacement was named as the Gloucester County Prosecutor.

   26. Lieutenant Langdon Sills (“Sills”) began to oversee the Major Crimes Unit, within which

      Plaintiff did work, in or about 2015. He was an employee of the GCPO and/or the County

      and a supervisor of Plaintiff.

   27. Chief John Porter (“Porter”) was an employee within the GCPO and/or the County.

   28. Kris Gallagher (“Gallagher”) is a Victim Advocate within the GCPO and/or the County.

   29. Sgt. Steven Ingram (“Ingram”) is a male employee within the GCPO and/or the County.

   30. Sgt. Robert Hemphill (“Hemphill”) is a male employee within the GCPO and/or the

      County.

   31. Detective Bryn Wilden (“Wilden”) is a male employee within the GCPO and/or the

      County.

   32. Detective Anthony Garbarino (“Garbarino”) is a male employee within the GCPO and/or

      the County.




                                                  5
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 6 of 52 Trans ID: LCV2020746714
Case 1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                           Document1-2
                                    1 Filed
                                       Filed07/12/21
                                             07/12/21 Page
                                                       Page127 of 118
                                                                  53 PageID:
                                                                      PageID:132
                                                                              12




   33. First Assistant Prosecutor (“FAP”) Paul Colangelo (“Colangelo”) is an employee within the

      GCPO and/or County.

   34. Assistant Prosecutor (“AP”) Dianna Rolando (“Rolando”) is an employee within the GCPO

      and/or County.

   35. Assistant Prosecutor (“AP”) Alec Gutierrez (“Gutierrez”) is a male employee within the

      GCPO and/or County.

                                  STATEMENT OF FACTS

   36. Plaintiff began working as an investigator for the Gloucester County Prosecutor’s Office

      (“GCPO”) on or about October 6, 2003 and was initially assigned to the Major Crimes Unit

      (“MCU”).

   37. From approximately 2003-2010, Plaintiff had a reasonably good working relationship with

      Defendant-Ballenger.

   38. In 2010, Defendant began to ignore and refuse any communication with both the Plaintiff

      and another Detective, Bryn Wilden.

   39. Both the Plaintiff and Wilden confronted Defendant-Ballenger numerous times to address

      the situation and Defendant-Ballenger refused any communication or explanation for his

      behavior.

 Defendant-Ballenger Became Plaintiff’s Supervisor and Began Creating an Environment of

 Hostility Towards Women

   40. In 2011, Defendant-Ballenger was promoted to Sergeant of the Major Crimes Unit and

      became Plaintiff’s immediate supervisor.




                                                 6
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 7 of 52 Trans ID: LCV2020746714
Case 1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                           Document1-2
                                    1 Filed
                                       Filed07/12/21
                                             07/12/21 Page
                                                       Page138 of 118
                                                                  53 PageID:
                                                                      PageID:133
                                                                              13




   41. Prior to his assignment, Lieutenant John Porter approached Plaintiff and advised her that he

      was aware of Defendant-Ballenger’s behavior towards her and asked if Plaintiff had any

      issues working for him as her supervisor.

   42. Plaintiff advised Porter that it would not be an issue if he would just communicate with her

      and she was advised that Defendant-Ballenger’s behavior would be addressed.

   43. In 2015, the members of the Major Crimes Unit did include the Plaintiff, Detectives

      Wilden, Malesich, Renner, Petroski and Garbarino who all reported Defendant-Ballenger’s

      lack of supervision in the Major Crimes Unit to Chief John Porter during private meetings

      he held with the individual Detectives.

   44. Det. Renner, another female Detective, specifically advised Chief Porter that she thought

      that the Plaintiff was her supervisor because Defendant-Ballenger did not acknowledge her

      work or provide her with direction; he directed her to the Plaintiff.

   45. From    approximately    2011-2016,      Plaintiff   worked   under    the   supervision   of

      Defendant-Ballenger.

   46. During this time frame, Defendant-Ballenger treated Plaintiff differently than her male

      counterparts, and she began to feel mistreated because of her gender.

   47. For example, Defendant-Ballenger would never ask about her investigations or follow up

      on any calls she received when on duty.

   48. Defendant-Ballenger would celebrate the male detectives in the Major Crimes Unit, even

      when they completed minor tasks, but would very rarely acknowledge Plaintiff’s

      accomplishments or inquire about her assignments.




                                                   7
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 8 of 52 Trans ID: LCV2020746714
Case 1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                           Document1-2
                                    1 Filed
                                       Filed07/12/21
                                             07/12/21 Page
                                                       Page149 of 118
                                                                  53 PageID:
                                                                      PageID:134
                                                                              14




   49. Plaintiff has been the Child Abduction Team Coordinator (CART) since 2008 which fell

      under Defendant-Ballenger’s command..          Plaintiff held training sessions twice a year,

      every year, for all of its CART members, to include all of the investigative personnel at the

      Gloucester County Prosecutor’s Office; Defendant-Ballenger never attended any of the

      training sessions.

   50. Defendant-Ballenger would make Plaintiff supervise the other detectives in the Major

      Crimes Unit working on sexual assault investigations and have her screen the calls on

      sexual assault cases from the Division of Child Protection and Permanency.

   51. Defendant-Ballenger would ask Plaintiff to return his calls related to these cases, and

      intentionally overload her with a heavy caseload, and would give her more work than her

      male counterparts.

   52. Defendant-Ballenger did mock the police academy that Plaintiff attended in front of her

      peers by stating that when he was a recruit in the State Police Academy in Seagirt, New

      Jersey they would laugh at the recruits in the Division of Criminal Justice Academy, which

      Plaintiff attended, and say that is not the kind of officer you want to be in law enforcement.

   53. Although Plaintiff began to feel she was being treated differently by Defendant-Ballenger

      from 2011-2015, she never officially complained or reported his behavior during this

      timeframe. However, this behavior was known and obvious to her peers.

   54. Lieutenant Langdon Sills (“Sills”) began to oversee the Major Crimes Unit in or about

      2015, and Defendant-Ballenger maintained a supervisory position over Plaintiff.

   55. On or about July 27, 2015, Plaintiff was called into a meeting in Sills’s office and

      Defendant-Ballenger was in attendance.




                                                 8
        GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 9 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page15
                                                             10ofof118
                                                                    53 PageID:
                                                                       PageID: 135
                                                                               15




   56. Plaintiff had been working on an investigation from the weekend, and Defendant-Ballenger

       had requested a summary of the investigations that she had worked on in the previous year

       for the end-of-year report.

   57. Plaintiff had not yet completed her summary, due to other emergent work obligations, and

       explained this to Defendant-Ballenger.

   58. Defendant-Ballenger advised Plaintiff that she didn’t complete her summary just to “break

       his balls.”

  Plaintiff Reported the Gender Discrimination and Unequal Treatment of Defendant-Ballenger

   59. It was on this day, on or about July 27, 2015, that Plaintiff first told Defendant-Ballenger,

       in front of Sills, that he treated her worse than everyone else, that many were unhappy with

       his supervision, and that she was doing his job for him.

   60. Defendant-Ballenger responded by accusing Plaintiff of talking about people behind their

       backs. He could not defend his behavior.

   61. Sills later called Plaintiff and said that she made valid points and that Defendant-Ballenger

       could not argue them. However, Sills further advised that he was upset with Plaintiff

       because he took some of her accusations about the supervision personally.

  Plaintiff was Transferred and Promoted to Sergeant

   62. In March of 2016, Plaintiff was transferred to the Special Investigations Unit (IA) under the

       supervision of Sergeant Robert Hemphill.

   63. Plaintiff was promoted to the Sergeant of the Unit in July of 2016 along with

       Defendant-Ballenger who was promoted to Lieutenant. During this time, Ballenger was

       cordial to Plaintiff. For the time-being, she was no longer under his supervision.




                                                  9
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 10 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page16
                                                             11ofof118
                                                                    53 PageID:
                                                                       PageID: 136
                                                                               16




   64. They celebrated their promotions together in the office and held a gathering at a restaurant.

   65. From 2016-2018 there were no issues between the Plaintiff and Defendant-Ballenger and

       he would acknowledge her and communicate with her cordially. Plaintiff believed it was

       because she was no longer under his supervision.

   66. In or about November of 2017, Charles Fiore was sworn-in as the new Prosecutor of the

       Gloucester County Prosecutor’s Office.

   67. In February of 2018, Chief Thomas Gilbert (“Defendant-Gilbert”) was assigned as the

       Deputy Chief of County Detectives and later promoted to Chief of County Detectives in

       May of 2018.

   68. Due    to   personal    relationships,   Defendant-Ballenger      became    empowered      by

       Defendant-Gilbert, and was essentially Defendant-Gilbert’s second-in-command and acted

       as though he was in charge of all detectives.

  Plaintiff Investigated and Found Defendant-Ballenger Culpable for Misconduct

   69. Defendant-Gilbert initially treated Plaintiff adequately, but his behavior began to change

       for the worse after Prosecutor Fiore and First Assistant Prosecutor Colangelo assigned

       Plaintiff an internal affairs investigation of Defendant-Ballenger.

   70. This investigation was into Defendant-Ballenger’s failure to supervise another detective

       who had failed to write over 100 reports during the time-frame that Defendant-Ballenger

       was his supervisor.

   71. Defendant-Gilbert did not agree with the initiation of the investigation and had even

       announced at a supervisor’s meeting that Defendant-Ballenger was not in trouble and had

       done nothing wrong (essentially saying the investigation was unfounded).




                                                  10
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 11 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page17
                                                             12ofof118
                                                                    53 PageID:
                                                                       PageID: 137
                                                                               17




   72. Due to Defendant-Gilbert’s bias in favor of Defendant-Ballenger, Defendant-Gilbert was

       not allowed to be involved in the investigation and Plaintiff was required to report directly

       to Prosecutor Fiore and First Assistant Prosecutor Colangelo.

   73. First Assistant Prosecutor Colangelo instructed Plaintiff to interview and investigate

       Defendant-Ballenger for failure to supervise in the internal affairs investigation.

   74. On or about November 28, 2018, a written reprimand was issued to Defendant-Ballenger

       by Prosecutor Fiore and First Assistant Prosecutor Colangelo as a result of disciplinary

       charges which were sustained due to his failure to supervise a detective under his

       supervision.

   75. Pursuant to this investigation and subsequent discipline of Defendant-Ballenger, Plaintiff

       reported      violations    of   law,   policy,    regulation   and/or   rule   in   relation    to

       Defendant-Ballenger’s conduct.

  Plaintiff was Immediately Retaliated against By Defendant-Ballenger and Defendant-Gilbert

   for Exercising her New Jersey Constitutional and Statutorily Secured Rights

   76. Plaintiff’s participation in the investigation, and her reports resulting from said

       investigation     into     Defendant-Ballenger’s     conduct    led   Defendant-Ballenger       and

       Defendant-Gilbert to retaliate against her.

   77. Defendant-Ballenger was disciplined as a result of Plaintiff’s reports and submitted a

       rebuttal to his discipline blaming others and falsely accusing Plaintiff of influencing

       Prosecutor Fiore’s decision to discipline him because of her personal dislike of him.

   78. Defendant-Ballenger has mistreated Plaintiff since she reported his conduct that resulted in

       discipline.




                                                     11
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 12 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page18
                                                             13ofof118
                                                                    53 PageID:
                                                                       PageID: 138
                                                                               18




   79. Defendant-Ballenger ignores Plaintiff, forwards her voicemails messages, and does not

       follow up with her on email or conversations.

   80. If Defendant-Ballenger needs to deliver Plaintiff something, he leaves it in the bin in her

       door to avoid any personal contact.

   81. Defendant-Ballenger has become obsessed with Plaintiff’s unit and makes negative

       comments about her unit, referring to them as the “haters.”

   82. Defendant-Ballenger advised other supervisors that he routinely checks the cases that the

       Plaintiff submits in the Infoshare database and accused her of “inflating” her statistics to

       get what she wants.

   83. Defendant-Ballenger has retaliated against Plaintiff for her Constitutionally and statutorily

       protected reports of his violations of law, regulation, rule, and/or policy.

   84. Due to the pronounced and dramatic change in behavior by Defendant-Ballenger and

       Defendant-Gilbert towards Plaintiff after she reported Defendant-Ballenger’s public policy

       violations, in particular, his violation of laws, regulations, and rules regarding responsible

       supervision of officers for compliance with official documentation and preparation of

       incident reports, she began documenting various retaliatory and illegal actions by

       Defendant-Ballenger, Defendant-Gilbert, and others within the GCPO.

  Plaintiff Was Again Promoted, this time to Lieutenant, and Given the Position of Supervisor

  over the Special Victims Unit

   85. Despite the retaliation against her, Plaintiff performed exceptionally at the GCPO and was

       promoted to Lieutenant on or about January 29, 2019 and given the position of supervisor

       of the Special Victims Unit at the GCPO.




                                                   12
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 13 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page19
                                                             14ofof118
                                                                    53 PageID:
                                                                       PageID: 139
                                                                               19




   86. On or about February 8, 2019, a formal promotional ceremony was held for all of the

      promotions.

   87. Defendant-Gilbert praised all of the promoted officers, except for Plaintiff.

   88. Defendant-Gilbert walked right past Plaintiff multiple times and congratulated other

      promoted officers. This was embarrassing to Plaintiff, whose family and friends were in

      attendance, and commented that Defendant-Gilbert was treating her poorly.

   89. Plaintiff is the only female supervisor amongst the ranks of the Gloucester County

      Prosecutor’s Investigative Division (“GCPID”).

   90. Plaintiff is the second female at the GCPO to make rank of lieutenant in approximately 25

      years.

   91. Plaintiff is the second female to ever have held the position of supervisor of the Internal

      Affairs Unit, i.e., Special Investigations Unit, within the GCPO.

   92. In her capacity as supervisor, Plaintiff was responsible for conducting investigations that

      resulted in the recommendation of discipline of many male counterparts, as well as higher

      ranking male officers.

   93. While the assignment to the Special Investigations Unit was an honor and privilege, the

      fact that Plaintiff has rendered findings adverse to some officers, most notably

      Defendant-Ballenger, led to Defendant-Ballenger initiating a smear campaign against

      Plaintiff.

   94. Among other inappropriate and illegal acts, Defendant-Ballenger has retaliated against

      Plaintiff by creating a gender-based hostile work environment consisting of spreading false

      and disparaging statements about her, writing “anonymous” complaints about her, refusing




                                                 13
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 14 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page20
                                                             15ofof118
                                                                    53 PageID:
                                                                       PageID: 140
                                                                               20




      to engage in professional communications, exhibiting a very hostile demeanor to her,

      mocking her, and engaging in differential treatment such as ignoring her in the presence of

      male counterparts, purposefully excluding her on written communications and meetings,

      and slandering her name within the GCPO and to outside agencies.

   95. The hostile treatment has become unbearable and is further exacerbated by the fact that

      Chief of County Detectives, Defendant-Gilbert, openly supports the transgressions and

      misconduct of Defendant-Ballenger (and those favored by Ballenger).

   96. Defendant-Gilbert contributed to the mistreatment of the Plaintiff and also encouraged

      Defendant-Ballenger, and Lieutenants Steve Ingram and Robert Hemphill to participate in

      the mistreatment of the Plaintiff.

   97. Plaintiff has reported misconduct by Defendant-Ballenger (and others favored by

      Defendant-Gilbert) and has been directly retaliated against in response.

   98. Former Detective Defendant-Perna is frequently calling others to gossip and spreads

      damaging falsehoods about Plaintiff, thereby contributing to the hostile working

      environment.

   99. When Prosecutor Fiore was initially sworn in as the Prosecutor in November of 2017,

      Defendant-Perna arrived at the office and met with him, providing him with a federal court

      ruling from 2012 where a weapon was suppressed as a result of the Plaintiff’s affidavit.

   100.   Defendant-Perna attempted to have the Plaintiff classified as a Brady/Giglio Officer as

      a result of the court ruling and proceeded to say disparaging things about the Plaintiff to

      Prosecutor Fiore.




                                                14
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 15 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page21
                                                             16ofof118
                                                                    53 PageID:
                                                                       PageID: 141
                                                                               21




   101.   Defendant-Perna again tried to argue his point with Assistant Prosecutor Alec Giuterrez

       who was handling the investigation related to the ruling at a later date while at the

       Gloucester County Police Academy.

   102.   Defendant-Perna was advised that Superior Court Judge Kevin Smith, J.S.C. had

       written another court ruling in favor of the Plaintiff who advised that this ruling was not

       permitted in the proceedings on this case.        Despite learning of Judge Smith’s ruling,

       Defendant-Perna was persistent in his pursuit against Plaintiff.

   103.   The Plaintiff was approached by an employee of Gloucester County College where the

       Gloucester County Police Academy is housed and advised that Defendant-Perna was at the

       Police Academy saying disparaging things about the Plaintiff.

   104.   The employee told Defendant-Perna to stop saying these things and told him it

       appeared he had a personal issue with the Plaintiff (because of her gender).

  Plaintiff Exercised Her Constitutional and Statutorily Secured Rights to Report Violations of

  Law, Rule, Regulation and/or Policy Regarding the Complaints against a GCPO Detective

   105.   On or about October 17, 2018, Defendant-Gilbert and Defendant-Ballenger were both

       made aware of a complaint against a Detective within the GCPO but did not initiate an

       investigation into this Detective.

   106.   Instead, Defendant-Gilbert and Defendant-Ballenger attempted to have it handled as a

       Performance Deficiency which was in violation of the GCPO Internal Affairs Policy

       because of the nature of the alleged violation.




                                                  15
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 16 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page22
                                                             17ofof118
                                                                    53 PageID:
                                                                       PageID: 142
                                                                               22




   107.   On or about November 16, 2018 the investigation was initiated and handled properly

      after Prosecutor Fiore was made aware of it and directed that an investigation be

      conducted.

   108.   Plaintiff conducted the investigation and completed the report which was submitted to

      Defendant-Gilbert for review.

   109.   The report determined that violations of the rules and regulations had occurred.

   110.   To this day, the report remains unapproved and the 45-day rule has lapsed meaning no

      discipline   or corrective     action was taken, despite the violation, all because

      Defendant-Gilbert refused to respond to the report prepared by Plaintiff.

   111.   Defendant-Gilbert claims he had issues with her report that were discussed with the

      Prosecutor, but never brought to her attention.

   112.   Nonetheless, Plaintiff sent multiple emails regarding this investigation and its status to

      follow up and attempt compliance with the law and received no answer, no guidance or

      direction and no conclusion.

   113.   Plaintiff reported and objected to the aforementioned non-compliance with the law,

      rules, regulations, and policies.

  In Retaliation, Defendant-Ballenger Excluded Plaintiff from Activities Relevant to Her

     Position

   114.   On or about October 24, 2018, Victim Advocate Kris Gallagher and Plaintiff attended a

      bidder’s conference to gather information related to grant funding for the Child Advocacy

      Center of Gloucester County.




                                                16
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 17 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page23
                                                             18ofof118
                                                                    53 PageID:
                                                                       PageID: 143
                                                                               23




   115.   Following the October 24, 2018 meeting, Prosecutor Fiore determined that the GCPO

       would apply for the grant funding to lease and renovate the second floor of the Child

       Advocacy Center of Gloucester County where they would house the Special Victims Unit.

   116.   On or about October 30, 2018, Defendant-Gilbert took Defendant-Ballenger to the

       CACGC to discuss the creation of the unit.

   117.   Plaintiff was never asked to attend the meeting or participate in any way.

   118.   On or about October 31, 2018, a tour of the second floor of the CACGC occurred with

       the realtor, Defendant-Gilbert, Defendant-Ballenger and Lt. Ingram.

   119.   Defendant-Gilbert never spoke to Plaintiff about the tour or her attendance.

   120.     Kris Gallagher and Plaintiff, however, were the women responsible for the grant

       funding and the creation of the first floor of the CACGC.

  Defendant-Gilbert Covered for and Refused to Investigate Defendant-Ballenger

   121.   In or about October or November 2018, Defendant-Ballenger was watching a prisoner

       in Interview Room One on the first floor of the Gloucester County Prosecutor’s Office

       when the prisoner took shoelaces and wrapped them around his neck in an attempted

       suicide.

   122.     Defendant-Ballenger, who was supposed to be guarding the prisoner, instead, was

       outside the Interview Room drinking a cup of coffee.

   123.   Defendant-Gilbert refused to permit an internal affairs investigation into the neglect of

       duty because of his relationship with Defendant-Ballenger and handled it as a Meaningful

       Review.




                                                17
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 18 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page24
                                                             19ofof118
                                                                    53 PageID:
                                                                       PageID: 144
                                                                               24




  Plaintiff Exercised Her Constitutional and Statutorily Secured Rights to Object to

  Defendant-Gilbert’s Violations of Policy, Rule, Regulation, and/or Law

   124.   On or about November 2, 2018, there was an email exchange about a Constructive

       Energy Device (“CED”) Military Order for a GCPO employee.

   125.   Defendant-Gilbert inappropriately included multiple individuals on the email chain.

   126.   Plaintiff responded by advising Defendant-Gilbert that the CED deployment was

       confidential because there is a review process that was required to be followed to determine

       if the rules and regulations for CED deployment were followed before such deployment

       could be granted.

   127.   Defendant-Gilbert, unconcerned with policy or confidentiality, advised Plaintiff to do

       as she was told and directed that the deployment paperwork be given to him. He hung up

       the phone on her.

  As a Result of Plaintiff’s Exercising of Her Constitutional and Statutorily Secured Rights,

  Defendant-Gilbert Continued to Retaliate Against Plaintiff

   128.   Plaintiff conducted an Internal Affairs Investigation into a domestic violence incident

       involving an Officer from a local municipality..

   129.   In order for the Officer’s Fitness for Duty to be conducted, the psychologist needed to

       review the internal affairs report prepared by Plaintiff.

   130.   Defendant-Gilbert refused to approve the report because he was “busy.”

   131.   The Chief of the Municipality contacted Defendant-Gilbert and asked for the report to

       be approved so that the officer could return to duty.




                                                  18
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 19 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page25
                                                             20ofof118
                                                                    53 PageID:
                                                                       PageID: 145
                                                                               25




   132.    Defendant-Gilbert sent Plaintiff a nasty email saying he was upset with her behavior

       related to this incident and this behavior will never occur again.

  Defendant-Gilbert Treated Plaintiff Differently (Worse) than Her Male Colleagues Which

  Contributed to the Hostile Working Environment

   133.    Defendant-Gilbert regularly required Plaintiff to submit her reports in writing to him

       for review and correction. He would correct them manually, return them and ask to see the

       report again to assure the Plaintiff made the changes he suggested, yet, he did not require

       her male counterparts, who filled the position after the Plaintiff left, to do so.

   134.    On or about November of 2018 Defendant-Gilbert asked Plaintiff to give a policy she

       prepared dealing with the internal affairs Early Warning System in accordance with

       Attorney General Directive 2018-3 to Defendant-Ballenger, Sgt. Ingram and Sgt. Hemphill

       to review before he would even look at it.

   135.    Defendant-Gilbert required the men to review any policies or documents that Plaintiff

       prepared, yet to this day, Plaintiff has not been asked to review any of their work.

   136.    Defendant-Ballenger has no internal affairs experience except as a subject or witness

       officer.

   137.    These men made recommended changes to the policy, mostly grammatical, and

       Defendant-Gilbert praised them for their input, yet, never acknowledged the work that

       Plaintiff did in actually preparing the Policy.

   138.    Moreover, it took Defendant-Gilbert 8 months to finally approve this policy.

  Defendant-Gilbert Began Giving Plaintiff’s Work to Lesser-Qualified Men Which Further

   Contributed to the Hostile Working Environment




                                                    19
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 20 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page26
                                                             21ofof118
                                                                    53 PageID:
                                                                       PageID: 146
                                                                               26




   139.   Plaintiff was involved in an internal affairs investigation regarding an Officer who was

      accused of using his authority as an officer in two road rage incidents.

   140.   Defendant-Gilbert inexplicably asked Defendant-Ballenger and Sgt. Hemphill to attend

      the briefing with the Prosecutor on the case for details.

   141.   During    the    meeting,   Defendant-Gilbert     directed    that   Plaintiff   report   to

      Defendant-Ballenger and Hemphill about the case and work with the Detectives from the

      Major Crimes Unit.

   142.   Following the meeting, First Assistant Prosecutor Paul Colangelo contacted Plaintiff

      and asked her why Defendant-Ballenger and Hemphill who were Major Crimes Unit

      supervisors were included in the meeting on a confidential matter.

   143.   Following a conversation with Colangelo and Plaintiff, Defendant-Ballenger and

      Hemphill were removed from the investigation.

   144.   While in the Special Investigations Unit, information was developed on Plaintiff’s

      thirteen-year-old homicide that was currently in trial motions.

   145.   Defendant-Gilbert learned of it and directed Plaintiff to brief Defendant-Ballenger and

      Sgt. Hemphill so they can assess what was required for the trial.

   146.   Defendant-Gilbert attempted to push Plaintiff out of the trial work; however, Assistant

      Prosecutor Alec Gutierrez requested Plaintiff complete her assignment without interference

      from Defendant-Ballenger and Hemphill.

   147.   The case ultimately went to trial and the State won the case. Yet, Defendant-Gilbert

      refused to acknowledge Plaintiff for her work but did thank the male Assistant Prosecutor,

      Alec Gutierrez.




                                                 20
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 21 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page27
                                                             22ofof118
                                                                    53 PageID:
                                                                       PageID: 147
                                                                               27




   148.   While in the Special Investigations Unit, as the Accreditation Manager for the

      NJSACOP Accreditation, Defendant-Gilbert required that Plaintiff’s work be reviewed by

      Sgt. Hemphill and Sgt. Ingram.

   149.   Significantly, Plaintiff has never been assigned as a subordinate to either Sgt. Hemphill

      or Sgt. Ingram.

   150.   In reference to accreditation, to date, since his hire date of February of 2018,

      Defendant-Gilbert has not reviewed or acknowledged any policy or procedure in excess of

      400 in the Power DMS database. It is required that all County Detectives read, review and

      acknowledge the same.

   151.   These policies and procedures govern the day to day operations of the GCPO and as the

      Chief of County Detectives he is responsible for the adherence to these policies and

      procedures and the discipline that would result in their violation.

   152.   On or about November 2018, Defendant-Gilbert transferred and re-assigned Det.

      Wilden without discussing it with her in advance. Indeed, she learned of the transfer

      through an email.

   153.   This transfer and reassignment was perceived as punishment to Plaintiff as it left a very

      heavy burden on her as the sole person responsible for Internal Affairs for Gloucester

      County and the manager of the re-accreditation (which she did the bulk of the work for

      because of her brains and acumen but received none of the praise that Defendant-Gilbert

      gave to less deserving males in the department).




                                                 21
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 22 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page28
                                                             23ofof118
                                                                    53 PageID:
                                                                       PageID: 148
                                                                               28




   154.   During Plaintiff’s assignment in the Special Investigations Unit, Defendant-Gilbert

      lectured Plaintiff many times that Chief John Porter and Prosecutor Sean Dalton were fired

      and that Senator Sweeney and Senator Madden have him here to fix things.

   155.   Defendant-Gilbert   continually   spoke negatively to Plaintiff about the “old

      administration.” He told Plaintiff during one of these lectures that she needed to “drink the

      Kool Aid” if she was going to make it around here. The inappropriate references to politics

      are not in keeping with the Local Government Ethics Laws.

   156.   On Monday, September 17, 2018 in the supervisor meeting and in the presence of

      Defendant-Ballenger and Sgts. Malesich, Ingram, Hemphill, Koller and the Plaintiff,

      Defendant-Gilbert announced that he heard that people were starting rumors that he is

      taking Senator Fred Madden’s position at the Gloucester County Police Academy.

   157.   Defendant-Gilbert advised that while he thought it was a compliment that people would

      think he could do Senator Madden’s job, the Senator was aware of the rumors and was not

      happy. He said that we better “watch ourselves” because we do not know who we are

      messing with; Senator Madden is head of the Democratic Party.

   158.   Plaintiff reported to Defendant-Gilbert that violations of law, rules, regulations, and

      policy were reported to her by Captain Robert Pietrzak during the accreditation process by

      a Supervisor and other members of the GCPO.

   159.   Defendant-Gilbert suggested a meeting with Prosecutor Fiore and both he and

      Defendant-Gilbert agreed to initiate an internal affairs investigation into the matter.

      Plaintiff assigned the investigation to be handled by Det. Wilden.




                                                22
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 23 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page29
                                                             24ofof118
                                                                    53 PageID:
                                                                       PageID: 149
                                                                               29




   160.   The Plaintiff heard allegations that she was targeting the Lieutenants which she

       believed stemmed from Defendant-Gilbert.

   161.   In a supervisor meeting, Defendant-Gilbert apologized to a Supervisor that the Plaintiff

       had investigated previously for harassment and stated that the Plaintiff’s investigation was

       “fucking bullshit.” Defendant-Gilbert apologized for it and blamed the past administration-

       again undermining Plaintiff’s role in the Internal Affairs Unit.

   162.   On or about December 1, 2018 Defendant-Gilbert attempted to cut Plaintiff out of

       another assignment when he sent an email about the creation of the Special Victims Unit

       requesting that Defendant-Ballenger formulate “con ops” for the unit since it will be under

       his command.

   163.   Prosecutor Fiore responded that Plaintiff was in charge of the unit and that she was

       working with First Assistant Prosecutor Colangelo and Assistant Prosecutor Rolando in

       that regard.

  The Retaliation Against Plaintiff by Defendant-Ballenger and Defendant-Gilbert Continued

  and Worsened Thereby Furthering the Hostile Working Environment

   164.   On or about December 7, 2018, Prosecutor Fiore advised Plaintiff that an anonymous

       letter was written (author appeared to be Defendant-Ballenger and company) stating that

       Plaintiff spoke poorly of women during the hiring process in order to manipulate the hiring

       process to benefit another female Detective (because Plaintiff’s husband is friends with this

       Detective’s father).

   165.   In July of 2016, another anonymous letter (author appeared to be Defendant-Ballenger

       and company) was written about Plaintiff to former Prosecutor Dalton that alleged similar




                                                  23
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 24 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page30
                                                             25ofof118
                                                                    53 PageID:
                                                                       PageID: 150
                                                                               30




      conduct by Plaintiff, i.e., that she spoke ill of an Elk Township Detective. The letter also

      stated that Plaintiff should not be in Internal Affairs when she was at the time, applying for

      Sergeant. It is not coincidental that during promotions another letter surfaced.

   166.   On December 7, 2018, Det. Garbarino advised Det. Wilden and Plaintiff that he had

      contacted Defendant-Ballenger who was with Defendant-Gilbert to brief them on a sexual

      assault.

   167.   Defendant-Ballenger and Defendant-Gilbert told Garbarino to assign Plaintiff and Det.

      Wilden to handle the investigation because there were no available personnel in the Major

      Crimes Unit to investigate the matter.

   168.   Plaintiff subsequently walked over to the Major Crimes Unit and there were five

      Detectives at their desks. Even they could not understand why the Internal Affairs Unit

      was being assigned a sexual assault when they were all present and available.

   169.   Plaintiff emailed Prosecutor Fiore and advised him that this behavior was retaliatory.

   170.   Prosecutor Fiore emailed Defendant-Gilbert and said that Plaintiff and Wilden were not

      to be assigned any investigation outside of the Special Investigations Unit.

   171.   Defendant-Gilbert and Defendant-Ballenger also had a Detective assigning another

      Sergeant an investigation not related to their unit.

   172.   In and around this time frame, Det. Garbarino and Det. Bates advised Plaintiff that Sgt.

      Hemphill was telling the Detectives in the Major Crimes Unit that they should not be seen

      talking to her or to be in Plaintiff’s office because associating with Plaintiff was “bad for

      their career.”




                                                  24
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 25 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page31
                                                             26ofof118
                                                                    53 PageID:
                                                                       PageID: 151
                                                                               31




   173.   Det. Garbarino and Det. Bates advised Plaintiff that they reported this to her because

      Plaintiff taught them when she was in the Major Crimes Unit and Sgt. Hemphill’s behavior

      upset them.

   174.   On or about December 13, 2018, Defendant-Ballenger requested a case analysis of

      sexual assault investigations from the members of the Major Crime Unit. These statistics

      were being compiled to determine if the newly created Special Victims Unit could justify

      duty coverage.

   175.   Defendant-Ballenger attempted to alter the statistics by asking for jobs that come in

      after hours and not the calls that come in at the end of the day which are normally assigned

      to the duty detective and generate overtime.

   176.   The Detectives prepare their statistics and forward them to Defendant-Ballenger.

   177.    Defendant Ballenger and Sgt. Hemphill were overheard saying that the officers were

      attempting to falsify statistics.

   178.   A meeting was then scheduled to address the Special Victims Unit duty coverage and in

      attendance were Prosecutor Fiore, Colangelo, Rolando, Defendant-Gilbert, Captain

      Pietrzak, Defendant-Ballenger, Sgt. Hemphill, Sgt. Malesich, and Plaintiff.

   179.   Prior to the beginning of the meeting, the Detectives in the Major Crimes Unit

      overheard Defendant-Gilbert tell Defendant-Ballenger and Sgt. Hemphill that they need to

      alter the statistics and stick together so they get what they want and that the SVU

      Detectives don’t go on call.




                                                25
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 26 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page32
                                                             27ofof118
                                                                    53 PageID:
                                                                       PageID: 152
                                                                               32




   180.   In 2018, Plaintiff fell under the direct supervision of Defendant-Gilbert due to her

      assignment in the Special Investigations Unit.           Therefore, Defendant-Gilbert was

      responsible for her yearly performance evaluation.

   181.   To date, Defendant-Gilbert has not provided Plaintiff with an evaluation, which all

      other officers in the department received.

   182.   Defendant-Gilbert, as Plaintiff’s direct supervisor while in the Special Investigations

      Unit, never reported any concerns to Plaintiff concerning any issues or concerns with her

      work product or report writing.

   183.   Defendant-Gilbert lectured to the newly assigned Sergeant and Detective of the Special

      Investigations Unit, stating that he did not want the internal affairs matters handled the way

      the Plaintiff and Detective Wilden handled matters.

   184.   The newly assigned Supervisor subsequently sent an email to all of the Municipal

      Chiefs of Police insinuating that Plaintiff’s unit had no integrity prior to him assuming

      control of it.

   185.   The Plaintiff was advised by individuals who received the email correspondence that

      they were shocked that he was permitted to send the email indicating that there were issues

      with how internal affairs matters had been handled.

   186.   The Plaintiff was well known to these individuals as someone who would provide

      guidance, direction and assistance in these matters due to her knowledge and experience of

      the subject.




                                                   26
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 27 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page33
                                                             28ofof118
                                                                    53 PageID:
                                                                       PageID: 153
                                                                               33




   187.   Plaintiff never initiated an internal affairs investigation without a complaint filed by an

      outside party or internal officer and never without being ordered to investigate these

      complaints by Prosecutor Fiore or Defendant-Gilbert.

   188.   On September 2, 2018, the Plaintiff was contacted by a Detective from the Major

      Crimes Unit regarding a missing 9-year-old boy. As the Child Abduction Response Team

      Coordinator, the Plaintiff responded to assist in locating the child. The Plaintiff responded

      and searched and found the child in five hours.

   189.   Following the investigation, Defendant-Gilbert thanked the Detective for his

      involvement. Defendant-Gilbert never acknowledged Plaintiff’s response or efforts in

      locating the child, but instead asked her to submit a timeline of her response.

   190.   Defendant-Gilbert has asked no male Detective to submit a timeline of events in a case

      after responding in an investigation. Prosecutor Fiore commented on Defendant-Gilbert’s

      differential treatment of the Plaintiff in this matter.

   191.   On or about February 14, 2019, Plaintiff contacted Defendant-Gilbert in reference to a

      Special Victims Unit case where a student at a High School was involved in a sexual

      relationship with a teacher.

   192.   Defendant-Gilbert stated to Plaintiff “how does the Superintendent look here? Do you

      know who he is? He is a very important person. He is a Freeholder for the County and is an

      up and coming politician.” Plaintiff responded, “okay.”

   193.   Plaintiff nonetheless arrested the teacher in May 2019. Prior to the arrest, Plaintiff had

      to prepare a press release that she sent for approval through her chain of command.




                                                   27
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 28 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page34
                                                             29ofof118
                                                                    53 PageID:
                                                                       PageID: 154
                                                                               34




   194.   Defendant-Gilbert suggested that she get a quote from the Superintendent for the press

      release and have him review the press release prior to its dissemination.

   195.   At Defendant-Gilbert’s direction, Plaintiff forwarded the Superintendent a draft copy of

      the press release.

   196.   Plaintiff emailed his draft to Defendant-Gilbert and Prosecutor Fiore and told them she

      was not comfortable with the draft prepared by the Superintendent. Prosecutor Fiore

      agreed with Plaintiff and said to release her original version.

   197.   Defendant-Gilbert later told Plaintiff that the Superintendent would not be happy about

      this, but it was Prosecutor Fiore’s fault, not his. This is highly unprofessional behavior and

      shows the level of discord within the GCPO.

   198.   On or about March 4, 2019, in a supervisor meeting, Plaintiff reported the statistics for

      the Special Victims Unit and informed that the unit was busy adhering to the new Attorney

      General Directive and the influx and reporting of cases since the creation of the unit.

   199.   Afterwards, Defendant-Gilbert asked how much of their work was “gun and badge”

      work.    He also questioned Plaintiff, undermining her position, by conducting an

      interrogation of her in front of all of the supervisors.

   200.   Defendant-Gilbert did not question any male supervisors about what they reported and

      it was all very general information, not worthy of such an interrogation.

   201.   Plaintiff was approached afterwards by numerous supervisors saying they could not

      believe his behavior towards her.




                                                  28
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 29 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page35
                                                             30ofof118
                                                                    53 PageID:
                                                                       PageID: 155
                                                                               35




   202.   On or about March 25, 2019, at a supervisor's meeting, Plaintiff was excluded from

      attending but learned that Defendant-Gilbert gave instructions to disregard a Special Memo

      about the Special Victims Unit (“SVU”).

   203.   Once Plaintiff learned of this information, she reported it to Prosecutor Fiore and

      advised him that she has been reporting how busy the SVU was since its creation and has

      asked for help multiple times.

   204.   Prosecutor Fiore advised Plaintiff that Defendant-Gilbert completely undermined his

      authority. Fiore stated he would speak to Defendant-Gilbert.

   205.   On or about April 1, 2019, at the next supervisor meeting, Defendant-Gilbert changed

      the seat he normally sits in and sat two seats from Plaintiff and began threatening whoever

      went to Prosecutor Fiore about the SVU memo, saying they were unprofessional and

      should be ashamed of themselves.

   206.   Defendant-Gilbert said he did that on purpose to “test” this person to see how long it

      would take them to report it to him and it took them one hour.

   207.   Defendant-Gilbert further advised that he knows he is not well liked or respected and

      he does not care. He added that he “volunteers’ here. He said that whoever is reporting

      things to the Prosecutor is “ruining their career.”

   208.   On or about May 16, 2019, Defendant-Gilbert had a meeting with Defendant-Ballenger,

      Hemphill, and Ingram to review the resumes for hiring a new employee but failed/refused

      to include Plaintiff, who should have been in attendance, in the process. Lt. Ronald Koller

      was also left out and Lt. Ingram contacted him and apologized.               The Plaintiff never

      received a call and only learned of the meeting after Lt. Koller told her.




                                                 29
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 30 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page36
                                                             31ofof118
                                                                    53 PageID:
                                                                       PageID: 156
                                                                               36




   209.   On or about June 25, 2019, Plaintiff was contacted by the Washington Township Police

      Department in reference to a Prostitution Detail scheduled for July 9, 2019.

   210.   Plaintiff offered to assist with the interviews of the prostitutes to determine if they were

      human trafficking victims.

   211.   An email was sent to Plaintiff and Lt. Ingram with the final ops plan to include the

      SVU participation.

   212.   On or about June 26, 2019, at 0642 hours, Defendant-Gilbert sent an email regarding

      “operational obligations” which was clearly intended to berate Plaintiff for her offer to

      assist in the project. Plaintiff had only agreed to it late afternoon the day before and due to

      other work obligations had not had time to advise the chain of command.

   213.   Lt. Ingram is the only one who would have reported this to Defendant-Gilbert as he was

      the only other person included on the email chain.

   214.   The email stated that he had to be notified of the commitment to operations.

   215.   Plaintiff emailed Defendant-Gilbert back and told him that she knew that email was

      meant for her.

   216.   As a commanding officer of a unit, Plaintiff reasonably believed that she had the ability

      to commit to assist a municipality without permission from Defendant-Gilbert.

   217.   No other unit has to receive permission from Defendant-Gilbert before assisting local

      partners with something as simple as interviews of potential victims.

   218.   This is one of many examples of Defendant-Gilbert’s retaliation against Plaintiff and

      differential treatment of her because she is a woman.




                                                 30
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 31 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page37
                                                             32ofof118
                                                                    53 PageID:
                                                                       PageID: 157
                                                                               37




   219.   On or about July 1, 2019, a meeting was scheduled regarding compliance with Attorney

      General Directive 2018-5.

   220.   Defendant-Gilbert sent Plaintiff an email requesting that she prepare a “briefing doc”

      on her concerns for the meeting in priority order and recommendations for remedies.

   221.   Plaintiff, therefore, prepared the “briefing doc” which outlined her expectations of the

      meeting and included policies and the Attorney General Directive.

   222.   Defendant-Gilbert never responded to her written communication. It was obvious that

      he also did not read any of the documents she forwarded to him in preparation for the

      meeting.

   223.   Defendant-Gilbert kept asking about what the policy and directive states.

   224.   This is another example of Defendant-Gilbert creating “busy work” for Plaintiff which

      takes her away from the work required of her command.

   225.   Following the meeting, a member of the meeting approached Plaintiff and said she

      doesn't know how she deals with him on a daily basis because he does not know what he is

      talking about and keeps asking the same questions that can be answered by reading or

      knowing the policies and directives that guide these investigations.

   226.   In reference to a Special Victims Unit Investigation that was assigned to a Detective in

      the Special Victims Unit, Defendant-Gilbert requested that he be briefed on the

      investigation by Plaintiff before it went “operational.”

   227.   Plaintiff attempted to meet with Defendant-Gilbert, but could not locate him in the

      office and was busy following the death of Lt. Langdon Sills.




                                                 31
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 32 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page38
                                                             33ofof118
                                                                    53 PageID:
                                                                       PageID: 158
                                                                               38




   228.   Without her knowledge, Assistant Prosecutor Rolando scheduled a meeting with

      Prosecutor Fiore regarding the investigation.

   229.   Plaintiff telephoned Defendant-Gilbert and he did not answer, so she sent him a text

      message explaining that the meeting was scheduled without her knowledge.

   230.   Defendant-Gilbert responded, “Whatever. It was known I have the CIT Planning mtg at

      10a.”

   231.   Plaintiff responded that “we would not do anything until he was briefed,” to which he

      replied, “My perspective is moot. Do whatever you are told.”

   232.   No other unit has had to review a sexual assault investigation with the Chief of

      Detectives prior to meeting with an attorney for charging.

   233.   Following the preceding text messages, while Defendant-Gilbert has responded to

      various emails by Plaintiff, he did not speak to her in person for over a month.

   234.   On or about August 1, 2019, at 1400 hours, Plaintiff was walking up the stairs to the

      second floor and Defendant-Gilbert was walking in front of her. Defendant-Gilbert looked

      at her, kept walking and let the door shut in front of her.

   235.   Defendant-Gilbert then walked into the area of Plaintiff’s unit, approached Det. Hoyle

      and Det. Hogan, high fived them, asked them how his “A Team” was doing.

   236.   Plaintiff walked past him towards her office and Defendant-Gilbert completely ignored

      Plaintiff (who apparently is not on Gilbert’s “A” team).

   237.   Defendant-Gilbert has never once come to Plaintiff’s unit or seen her office since its

      creation in January of 2019. His behavior towards the Plaintiff and the members of her unit

      has been noted and discussed amongst the members of the SVU.




                                                  32
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 33 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page39
                                                             34ofof118
                                                                    53 PageID:
                                                                       PageID: 159
                                                                               39




   238.   On December 18, 2019, Defendant-Gilbert visited the Special Victims Unit at the Child

      Advocacy Center of Gloucester County where the unit had been recently relocated and had

      occupied for six weeks with no acknowledgement from Defendant-Gilbert.

   239.   Upon arriving at the CACGC, Defendant-Gilbert began to question Plaintiff about her

      preparedness for child abductions since she is and has been the coordinator since 2008.

   240.   Plaintiff reviewed her policy and procedures and Defendant-Gilbert advised her that he

      felt comfort when Defendant-Ballenger, Hemphill, and Ingram (males) are on scenes.

   241.   Again,    Defendant-Gilbert    acknowledged    the   male    Lieutenants.    and   never

      acknowledged the female Plaintiff’s knowledge, experience, and expertise in this field.

  Defendant-Perna Contributed to the Retaliation, Discrimination, and Hostile Working

  Environment

   242.   Defendant-Perna has caused trouble for Plaintiff for years due to his close relationship

      to several officers that have been investigated by Plaintiff while in the Special

      Investigations Unit, and her exercising of her Constitutionally protected and statutorily

      secured rights pursuant to those investigations.

   243.   In retaliation for her reports, Defendant-Perna has spread false, malicious and damaging

      statements about Plaintiff and these statements are directly connected to a retaliatory

      animus by Defendant-Perna because he believes that Plaintiff “cost” Defendant-Ballenger a

      Deputy Chief promotion due to her last investigation of Defendant-Ballenger which

      resulted in disciplinary action.

   244.   Defendant-Perna jokingly refers to the “smear campaign” against Plaintiff.




                                                33
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 34 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page40
                                                             35ofof118
                                                                    53 PageID:
                                                                       PageID: 160
                                                                               40




  Defendant-Gilbert and Defendant-Ballenger Have Refused to Provide Plaintiff With Adequate

  Resources to Do Her Job Most Effectively

   245.   Since the inception of the Special Victims Unit in 2019, the Plaintiff has continually

       requested additional personnel to handle the excessive caseload.

   246.   Whenever the Plaintiff would request assistance, Defendant-Gilbert would ask all of the

       units to prepare action or strategic plans outlining their workload..

   247.   The Plaintiff would provide the plans in accordance with the request and still would not

       receive assistance.

   248.   The other units were not required to submit strategic or actions plans when they

       requested assistance, only the Plaintiff. Therefore, they would become upset with her for

       making the request. Some of the supervisors would advise the Plaintiff that they could not

       believe the administration would not provide her with the help requested and instead

       continually required her to justify it, which the Plaintiff was able to do.

   249.   There were three new hires acquired by the office since the inception of the unit, one

       being a former Special Victims Unit Detective that is Spanish speaking.

   250.   The Major Crimes Unit was assigned two Detectives and the Narcotics Unit was

       assigned one Detective.

   251.   The needs of the Special Victims Unit outweigh the needs of the other units yet

       Plaintiff’s requests were still ignored.

   252.   During a conversation regarding staffing with Prosecutor Fiore, he assured the Plaintiff

       that she was getting help because he knew that Defendant-Gilbert wanted her to fail and

       that he would not allow it since the Special Victims Unit was his creation.




                                                   34
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 35 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page41
                                                             36ofof118
                                                                    53 PageID:
                                                                       PageID: 161
                                                                               41




   253.   On multiple other occasions, Defendant-Ballenger and Defendant-Gilbert have refused

       to provide Plaintiff with the personnel and/or resources she needed.

   254.      For example, on or about December 19, 2019, Det. McCausland was assigned to

       investigate a physical abuse case. The children were present at the CAC and had visible

       injuries that were required to be photographed.

   255.   Since Defendant-Ballenger oversaw the Crime Scene Unit, the Plaintiff contacted him

       and requested a CSI Detective to photograph the child’s injuries.

   256.   Defendant-Ballenger told the Plaintiff that he could not help her and that she had to call

       Sergeant Greg Malesich.

   257.   It should be noted that Sergeant Malesich was on vacation and Defendant-Ballenger

       was overseeing the Crime Scene Unit in his absence.

   258.   Plaintiff contacted Sergeant Malesich and did not get an answer, so she then attempted

       to contact multiple Detectives in CSI with no answer until she ultimately spoke with Det.

       Yader Barquero who told the Plaintiff he would send someone to the CAC.

   259.   Det. Brie Renner arrived at the CAC and advised that Defendant-Ballenger was in the

       main office and she could not believe that he would not walk into the CSI Unit and send

       someone over to help.

  Plaintiff Submitted Another Formal Complaint of Discrimination and Violations of her Rights

   260.   On or about January 27, 2020, Plaintiff did issue a formal complaint, through counsel,

       reporting, objecting to, and disclosing the gender discrimination, and violations of statutory

       and Constitutional rights set forth in the preceding paragraphs to the Office of the Attorney

       General, the Gloucester County Counsel, and the Gloucester County Prosecutor.




                                                 35
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 36 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page42
                                                             37ofof118
                                                                    53 PageID:
                                                                       PageID: 162
                                                                               42




   261.   Another female employee of the GCPO filed a complaint against the GCPO, County,

      and others in the Gloucester County Superior Court on or about March 9, 2020 alleging,

      among other things, sexual harassment.

   262.   Despite multiple reports by Plaintiff and a legal Complaint by another female

      employee, the GCPO and County have taken no steps to investigate their complaints or

      taken any prompt or remedial action as required under New Jersey law.

   263.   Regardless of Plaintiff’s report, the retaliation and discrimination continued.

   264.   In February of 2020, Plaintiff contacted Defendant-Ballenger and requested the

      assistance of a Spanish speaking Detective in his unit to translate for a Spanish speaking

      family related to an SVU investigation.

   265.   Defendant- Ballenger asked Plaintiff why she was calling him and said “don’t call me,

      call the Detective and ask him.” It should be noted that there is a chain of command, and

      Defendant-Ballenger again did not want to assist Plaintiff.

   266.   On or about March 15, 2020 the Special Victims Unit responded to an Amber Alert for

      three children out of Franklin Township.

   267.   Defendant-Gilbert contacted the Plaintiff while she was en route to the Franklin

      Township Police Department and told her that she could call in any resources necessary to

      assist.

   268.   Defendant-Gilbert arrived on scene a few hours later. He instructed Plaintiff to contact

      Lt. Hemphill and advise him what was going on, so she asked why the Plaintiff had to call

      him and he responded, “Because I told you to do it, now DO IT.”




                                                 36
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 37 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page43
                                                             38ofof118
                                                                    53 PageID:
                                                                       PageID: 163
                                                                               43




   269.   The Plaintiff called Lt. Hemphill and told him that Defendant-Gilbert made her call him

      and she did not know why.

   270.   Plaintiff was required to contact another (male) Lieutenant on scene; however, no one

      has ever had to call her (a female) when they were out on scene.

   271.   When the children were recovered safely, Defendant-Gilbert stood in the Detective

      Bureau and said that the children were found safe because of the work of the Franklin

      Township Police Department and the New Jersey State Police.

   272.   Defendant-Gilbert again refused to acknowledge the work of the Plaintiff and SVU

      who were present and assisted.

   273.   On Thursday, March 5, 2020, Prosecutor Fiore announced his resignation and his

      replacement was named. At that time, Defendant-Gilbert held a meeting with the

      command staff at the main office regarding what was transpiring and what was planned for

      the transition.

   274.   The Plaintiff was excluded from this meeting and was not made aware of anything that

      was occurring in that meeting.

   275.   The Plaintiff contacted Defendant-Gilbert and confronted him for holding the meeting

      without her present and he lied and said he grabbed whoever was in the hallway.

   276.   It should be noted that Lt. Ingram works in a separate building but was present for the

      meeting.

   277.   On or about March 24, 2020 at 1204 hours, Plaintiff received a telephone call from

      former Prosecutor Fiore who advised her that there was a “hit list” from the politicians of

      people he was supposed to get rid of during his term.




                                                37
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 38 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page44
                                                             39ofof118
                                                                    53 PageID:
                                                                       PageID: 164
                                                                               44




   278.   Former Prosecutor Fiore advised the Plaintiff that Sean Dalton’s former “A Team”

      including Chief Porter, Captain Pietrzak, Det. Nick Schock, Det. John Petroski, Det.

      Wilden and the Plaintiff were on the “hit list.” This was confirmed by Chief of Staff Brett

      Schmidlin who also advised Captain Pietrzak of those named on the “hit list.”


   279.   To reiterate, Plaintiff’s name was on this “hit list.”




                                          LEGAL CLAIMS

                                               COUNT I

                             New Jersey Law Against Discrimination-

                         Retaliation in Violation of N.J.S.A. 10:5-1 et seq.

                                       (Against all Defendants)

   280.   All of the foregoing and subsequent paragraphs are incorporated herein by this

      reference as if stated here in their entirety.

   281.   The LAD makes it illegal “[f]or any person to take reprisals against any person because

      that person has opposed any practices or acts forbidden under this act...” ​N.J.S.A.

      10:5-12(d)​.

   282.   Defendants are “employers,” “supervisors,” and “persons” under the definitions

      contained within the LAD.

   283.   Plaintiff is a female and employee of Defendants who was subjected to harassment,

      discrimination, and a hostile working environment.




                                                   38
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 39 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page45
                                                             40ofof118
                                                                    53 PageID:
                                                                       PageID: 165
                                                                               45




   284.   Plaintiff engaged in protected activity known to the employer-Defendants, by reporting

      harassment, gender discrimination, and a gender-based hostile working environment.

   285.   Plaintiff was subjected to adverse employment decisions and actions including, but not

      limited to: loss of status, a clouding of job responsibilities, diminution in authority,

      disadvantageous transfers or assignments, and/or toleration of harassment by other

      employees.

   286.   Plaintiff’s engagement in protected activity did cause, both directly and proximately,

      the adverse employment actions against her, and thereby reputational and financial loss,

      back pay, and front pay.

   287.   Plaintiff’s protected activity was both reasonable and made in good faith.

   288.   Any proffered reason for these adverse employment actions against Plaintiff shall be

      shown to be pretext.

                                              COUNT II

                             New Jersey Law Against Discrimination-

      Gender-Based Hostile Working Environment in Violation of N.J.S.A. 10:5-1 et seq.

                                       (Against all Defendants)

   289.   All of the foregoing and subsequent paragraphs are incorporated herein by this

      reference as if stated here in their entirety.

   290.   Plaintiff is a female.

   291.   Defendants are “employers,” “supervisors,” and “persons” under the definitions

      contained within the LAD.

   292.   Plaintiff has suffered from conduct that occurred because of her sex.




                                                   39
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 40 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page46
                                                             41ofof118
                                                                    53 PageID:
                                                                       PageID: 166
                                                                               46




   293.   A reasonable woman would consider such conduct sufficiently severe or pervasive to

      alter the conditions of employment and create an intimidating, hostile, or offensive working

      environment.

   294.   Plaintiff reported the conduct.

   295.   The Defendants did not investigate the conduct or take any prompt or reasonable steps

      to remediate the conduct.

   296.   Plaintiff has continued to suffer from the hostile environment, and has suffered

      damages because of it including, but not limited to: loss of status, a clouding of job

      responsibilities, diminution in authority, disadvantageous transfers or assignments,

      toleration of harassment by other employees, reputational and financial loss, back pay, and

      front pay.

   297.   As a result of this conduct, Plaintiff has suffered stress, unnecessarily so, which in turn

      caused and continues to cause anxiety, depression, sleeplessness, worry, high blood

      pressure, exacerbation of intestinal illness, and loss of everyday enjoyment of life.

                                              COUNT III

                             New Jersey Law Against Discrimination-

                   Disparate Treatment in Violation of N.J.S.A. 10:5-1 et seq.

                                       (Against all Defendants)

   298.   All of the foregoing and subsequent paragraphs are incorporated herein by this

      reference as if stated here in their entirety.

   299.   The LAD, at ​N.J.S.A.​ 10:5-12(a), prohibits among other things, an employer

      from discriminating against employees on the basis of gender.




                                                   40
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 41 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page47
                                                             42ofof118
                                                                    53 PageID:
                                                                       PageID: 167
                                                                               47




   300.   Defendants are “employers,” “supervisors,” and “persons” under the definitions

      contained within the LAD.

   301.   Plaintiff was, at all times relevant, an employee who could and did perform her job

      functions satisfactorily.

   302.   Plaintiff is a female.

   303.   N.J.S.A. 10:5-4 prohibits discrimination in the workplace and states: “All persons shall

      have the opportunity to obtain employment … without discrimination because of … sex …

      subject only to conditions and limitations applicable alike to all persons. This opportunity

      is recognized as and declared to be a civil right.”

   304.   Defendants did subject Plaintiff to differential, worse, and intentionally discriminatory

      treatment based on her gender, as set forth in the preceding paragraphs.

   305.   As a direct and proximate cause of Defendants’ LAD violations, Plaintiff has suffered

      damages because of it including, but not limited to: loss of status, a clouding of job

      responsibilities, diminution in authority, disadvantageous transfers or assignments,

      toleration of harassment by other employees, reputational and financial loss, back pay, and

      front pay.

   306.   The adverse employment actions by Defendants also caused Plaintiff to suffer stress,

      unnecessarily so, which in turn caused and continues to cause anxiety, depression,

      sleeplessness, worry, high blood pressure, exacerbation of intestinal illness, and loss of

      everyday enjoyment of life.

   307.   Any reason proffered by Defendants for their disparate treatment of Plaintiff shall be

      shown to be pretext.




                                                 41
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 42 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page48
                                                             43ofof118
                                                                    53 PageID:
                                                                       PageID: 168
                                                                               48




                                              COUNT IV

                              New Jersey Law Against Discrimination-

                      Aiding and Abetting in Violation of N.J.S.A. 10:5-1 et seq.

                                       (Against all Defendants)

   308.   All of the foregoing and subsequent paragraphs are incorporated herein by this

      reference as if stated here in their entirety.

   309.   The LAD, ​N.J.S.A. 10:5-12(e) makes it illegal for any person, whether an employer or

      an employee or not, to aid, abet, incite, compel or coerce the doing of any of the acts

      forbidden under this act, or to attempt to do so.

   310.   The Defendants aided each other with performing wrongful acts that did cause injuries

      to Plaintiff.

   311.   The Defendants were aware of their role as part of the overall illegal activity at the time

      each provided the assistance to the other.

   312.   The Defendants knowingly and substantially assisted each other in the principal

      violations of the Law Against Discrimination.

   313.   As a direct and proximate cause of Defendants’ LAD violations, including aiding and

      abetting each other, Plaintiff has suffered damages because of it including, but not limited

      to: loss of status, a clouding of job responsibilities, diminution in authority,

      disadvantageous transfers or assignments, toleration of harassment by other employees,

      reputational and financial loss, back pay, and front pay.




                                                   42
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 43 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page49
                                                             44ofof118
                                                                    53 PageID:
                                                                       PageID: 169
                                                                               49




   314.    The actions by Defendants also caused Plaintiff to suffer stress, unnecessarily so, which

       in turn caused and continues to cause anxiety, depression, sleeplessness, worry, high blood

       pressure, exacerbation of intestinal illness, and loss of everyday enjoyment of life.

                                               COUNT V

                                      New Jersey Civil Rights Act

  N.J.S.A. 10:6-2 et seq. is violated pursuant to Defendants deprivation of and interference with

  Plaintiff’s New Jersey State Constitutional rights including those found at Article I, ¶¶1, 2, 6,

    18 & 19, and her statutorily implemented rights pursuant to ​N.J.S.A. 40A:14-181, and the

             thereby implemented and secured Internal Affairs Policies & Procedures

                                        (Against all Defendants)

   315.    All of the foregoing and subsequent paragraphs are incorporated herein by this

       reference as if stated here in their entirety.

   316.    Defendants are public employers and/or public officials with final policy making

       authority as it pertains to the governance of the operations of the GCPO.

   317.    The Plaintiff engaged in protected public concern activity and political affiliation under

       the New Jersey Civil Rights Act, ​N.J.S.A​. 10:6-2.

   318.    N.J.S.A.1​ 0:6-2(c) provides relief for either the deprivation of a statutory substantive

       right or the interference with such a right by threats, intimidation or coercion. ​Tumpson. v.

       Farina​.

   319.    N.J.S.A. 10:6-2(c) provides: ​Any person who has been deprived of any substantive due

       process ​or equal protection rights, privileges or immunities secured by the ​Constitution or

       laws of the United States,​ ​or any substantive rights, privileges or immunities secured by




                                                    43
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 44 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page50
                                                             45ofof118
                                                                    53 PageID:
                                                                       PageID: 170
                                                                               50




      the Constitution or laws of this State​, or whose exercise or ​enjoyment of those substantive

      rights, privileges or immunities has been interfered with or attempted to be interfered

      with, by threats, intimidation or coercion by a person acting under color of law, may

      bring a civil action for damages and for injunctive or other appropriate relief. The penalty

      provided in subsection e. of this section shall be applicable to a violation of this subsection.

   320.   The CRA is "modeled on the federal civil rights law which provides for a civil action

      for deprivation of civil rights (42 U.S.C.A. § 1983). ​Ramos v. Flowers, 429 N.J. Super. 13

      (2012).

   321.   The New Jersey Constitution provides “All political power is inherent in the people.

      Government is instituted for the protection, security, and benefit of the people, and they

      have the right at all times to alter or reform the same, whenever the public good may

      require it.” [N.J. Const. art. I, ¶ 2.]

   322.   “Every person may freely speak, write and publish his sentiments on all subjects, being

      responsible for the abuse of that right. No law shall be passed to restrain or abridge the

      liberty of speech or of the press.” [N.J. Const. art. I, ¶ 6.]

   323.   “The people have the right freely to assemble together, to consult for the common

      good, to make known their opinions to their representatives, and to petition for redress of

      grievances.” [N.J. Const. art. I, ¶ 18.]

   324.   “Persons in private employment shall have the right to organize and bargain

      collectively. Persons in public employment shall have the right to organize, present to and

      make known to the State, or any of its political subdivisions or agencies, their grievances

      and proposals through representatives of their own choosing.” [N.J. Const. art. I, ¶ 19.]




                                                   44
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 45 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page51
                                                             46ofof118
                                                                    53 PageID:
                                                                       PageID: 171
                                                                               51




   325.     In ​State v. Schmid, ​84 N.J. 535, 557, 423 A.2d 615 (1980), appeal dismissed sub nom.,

      Princeton Univ. v. Schmid​, 455 U.S. 100, 102 S.Ct. 867, 70 L.Ed.2d 855 (1982), the New

      Jersey Supreme Court characterized those provisions as "​more sweeping in scope than the

      language of the First Amendment.​" See also ​N.J. Coal. Against War in the Middle E. v.

      J.M.B. Realty Corp.,​ 138 N.J. 326, 353 (1994) (the New Jersey Constitution provides free

      speech guarantees "broader than the right against governmental abridgement of speech

      found in the First Amendment"), ​cert. denied​, 516 U.S. 812, 116 S.Ct. 62, 133 L.Ed.2d 25

      (1995).

   326.     "No monetary value we place upon constitutional rights can measure their importance

      in our society or compensate a citizen adequately for their deprivation."' ​Herrera v.

      Valentine​, 653 F.2d 1220, 1227 (8th Cir. 1981).

   327.     The acts as described in more detail above demonstrate violations by Defendants of

      Plaintiff’s substantive rights under the New Jersey Constitution, Article I, ¶¶ 2, 6, 18 and

      19.

   328.     Plaintiff is an intended beneficiary of the New Jersey Constitution.

   329.     Plaintiff spoke out and acted on matters of public concern as a private citizen and not as

      part of her official duties.

   330.     Plaintiff also opposed and/or refused to participate in activities in violation of laws,

      rules and/or regulations but were viewed by Defendants as antithetical to their political

      beliefs, allies, and/or motives.

   331.     At all times relevant, Plaintiff was engaged in a Constitutionally protected activity.




                                                   45
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 46 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page52
                                                             47ofof118
                                                                    53 PageID:
                                                                       PageID: 172
                                                                               52




   332.   The New Jersey Civil Rights Act, ​N.J.S.A. 10:6-2, et seq., provides a mechanism to

      assert statutory claims that do not otherwise have a legal remedy enforcement provision.

   333.   N.J.S.A.​ 40A:14-181 provides that “​Every law enforcement agency, including a police

      department of an institution of higher education established pursuant to P.L.1970, c. 211

      (C.18A:6-4.2 et seq.), shall adopt and implement guidelines which shall be consistent with

      the guidelines governing the “Internal Affairs Policy and Procedures” of the Police

      Management Manual promulgated by the Police Bureau of the Division of Criminal Justice

      in the Department of Law and Public Safety, and shall be consistent with any tenure or civil

      service laws, and shall not supersede any existing contractual agreements.”

   334.   Pursuant to ​N.J.S.A.​ 40A:14-181, the Attorney General Guidelines, including the

      Internal Affairs Policies & Procedures have been promulgated and secured pursuant to

      New Jersey law.

   335.   The Internal Affairs Policies & Procedures provide that:

               The purpose of the internal affairs unit is to establish a mechanism for the
               receipt, investigation and resolution of officer misconduct complaints.
               The goal of internal affairs is to ensure that the integrity of the department
               is maintained through a system of internal discipline where an objective
               and impartial investigation and review assure fairness and justice.

               The internal affairs unit or officer will investigate alleged misconduct by
               members of the department and review the adjudication of minor
               complaints handled by supervisors. In addition, internal affairs shall be
               notified of and document all firearms discharges by department personnel
               that are not related to training, all use of force incidents that result in
               injury to a defendant or a third party, all vehicular pursuits undertaken by
               department personnel and all collisions involving department vehicles.
               Once notification has been received, internal affairs will determine
               whether additional investigation is necessary.

               An internal affairs unit has an obligation to investigate or review any
               allegation of employee misconduct that is a potential violation of the
               agency's rules and regulations or that indicates the employee is unable,

                                                46
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 47 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page53
                                                             48ofof118
                                                                    53 PageID:
                                                                       PageID: 173
                                                                               53




               unwilling or unfit to perform his or her duties. The obligation to
               investigate includes not only acts of misconduct that are alleged to have
               occurred while the subject officer was on-duty, but also acts of misconduct
               that are alleged to have occurred outside the employing agency's
               jurisdiction or while the subject officer was off-duty.

               An internal affairs unit may conduct an internal investigation on its own
               initiative or upon notice to or at the direction of the law enforcement
               executive or the internal affairs supervisor. Internal affairs may refer
               investigations to the employee's supervisor for action as permitted by
               department policy and procedures.​ Id.​ at 12.

   336.   Defendants did interfere and deprive Plaintiff of her statutorily implemented and

      secured rights by interfering and depriving her of her ability to conduct internal affairs

      investigations in accordance with the Attorney General Guidelines and Internal Affairs

      Policies & Procedures by retaliating against her and interfering with her rights in the

      manner set forth in the preceding paragraphs.

   337.   Plaintiff is an intended beneficiary of the Attorney General Guidelines and the Internal

      Affairs Policies & Procedures.

   338.   At all times relevant, Defendants acted under color of state law.

   339.   At all times relevant, Defendants knew or should have known of Plaintiff’s New Jersey

      State Constitutional rights including those found at Article I, ¶¶1, 2, 6, 18 and 19, and her

      statutorily secured rights of the Internal Affairs Policies & Procedures, and Attorney

      General Guidelines.

   340.   Defendants did interfere with and deprive Plaintiff of said rights for having objected to,

      spoken out against, expressed opposition to, and for having disclosed violations of law,

      statute, policy, and regulation.




                                                47
      GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 48 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page54
                                                             49ofof118
                                                                    53 PageID:
                                                                       PageID: 174
                                                                               54




   341.   Defendant-Gilbert was delegated with authority by the Defendant-County and/or the

      Defendant-GCPO to make and implement policy.

   342.   Defendant-Ballenger was delegated with authority by the Defendant-County and/or the

      Defendant-GCPO to make and implement policy

   343.   Defendant-Perna was delegated with authority by the Defendant-County and/or the

      Defendant-GCPO to make and implement policy

   344.   Defendants Gilbert, Ballenger, and Perna carried out employment decisions on their

      own and independently, and in the course of their respective employment and, at the

      direction of the Defendant-County and/or the Defendant-GCPO

   345.   Defendants Gilbert, Ballenger, and Perna’s employment actions and those actions taken

      on behalf of the Defendant-GCPO and/or Defendant-County are therefore imputed to the

      County.

   346.   The Defendant-County and Defendant-GCPO are liable for their own independent acts

      in failing to conduct effective and unbiased investigations, and for failing to take prompt

      and remedial actions under the anti-discrimination and anti-retaliation laws found within

      N.J.S.A.​ 10:5-1 et seq., and, ​N.J.S.A.​ 10:6-2.

   347.   The conduct of Defendants violated, interfered with, and deprived the Plaintiff of

      clearly established New Jersey Constitutionally protected and statutorily secured rights

      including those found at Article I, ¶¶1, 2, 6, 18 and 19, and those in the Internal Affairs

      Policies & Procedures which are secured by ​N.J.S.A.​ 40A:14-181.

   348.   Any reasonable official would understand that the actions taken by Defendants would

      violate Plaintiff’s rights.




                                                    48
        GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 49 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page55
                                                             50ofof118
                                                                    53 PageID:
                                                                       PageID: 175
                                                                               55




   349.    As a direct and proximate result of Defendants’ violation of Plaintiff’s rights, Plaintiff

       has been caused to suffer damages.

   350.    The retaliatory conduct by Defendants caused Plaintiff to suffer serious and grave

       economic consequences such as loss of financial income, back pay, front pay, etc. The

       adverse employment actions by Defendants also caused Plaintiff to suffer stress,

       unnecessarily so, which in turn caused, and continues to cause anxiety, sleeplessness,

       worry, high blood pressure, loss of every day enjoyment in life due to interference from the

       worry and anxiety about the bad acts of Defendants as well as the stress and worry about

       her respective future.



                                      PRAYER FOR RELIEF

     WHEREFORE​, these premises considered, Plaintiff requests this court enter judgment in

  her favor on all counts and specifically:

          1. Award Plaintiff compensatory damages for all monetary and financial losses,

             including (but not limited to): past and future loss of income and benefits of

             employment, lost career and business opportunities and advancement, and other past

             and future pecuniary losses in an amount to be determined by an enlightened jury;

          2. Award Plaintiff compensatory damages for non-pecuniary injuries including (but not

             limited   to): emotional stress, anxiety, shame, embarrassment, humiliation,

             powerlessness, and indignity, in an amount to be determined by an enlightened jury;

          3. Award Plaintiff exemplary and punitive damages in an amount to be determined by

             an enlightened jury;




                                                 49
        GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 50 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page56
                                                             51ofof118
                                                                    53 PageID:
                                                                       PageID: 176
                                                                               56




          4. Award Plaintiff reasonable attorneys’ fees and costs of this action, including expert

              fees, and other fees and costs permitted by law;

          5. Award Plaintiff other monetary damages to which she may be entitled to under law;

          6. Award Plaintiff appropriate pre-judgment and post-judgment interest; and

          7. Award Plaintiff such other relief, including equitable relief and costs, as may be

              appropriate, fair, and just.

                              DESIGNATION OF TRIAL COUNSEL

          Michelle J. Douglass, Esq., and Philip S. Burnham, II, Esq. are hereby designated as trial

  counsel in the above-captioned matter.

         CERTIFICATION OF NO OTHER ACTIONS PURSUANT TO RULE 4:5-2

          I certify that the dispute about which I am suing is not the subject of any other action

  pending in any other court or a pending arbitration proceeding to the best of my knowledge and

  belief. Also, to the best of my knowledge and belief no other action or arbitration proceeding is

  contemplated. Further, other than the parties set forth in this complaint, I know of no other

  parties that should be made a part of this lawsuit. In addition, I recognize my continuing

  obligation to file and serve on all parties and the court an amended certification if there is a

  change in the facts stated in this original certification.

                    CERTIFICATION OF COMPLIANCE WITH R. 1:38-7(c)

          I certify the Confidential Personal Identifiers have been redacted from documents now

  submitted to the Court, and will be redacted from all documents submitted in the future in

  accordance with R. 1:38-7(b).




                                                     50
        GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 51 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page57
                                                             52ofof118
                                                                    53 PageID:
                                                                       PageID: 177
                                                                               57




                                 NOTICE OF LITIGATION HOLD

          The parties are hereby required to preserve all physical and electronic information that

  may be relevant to the issues to be raised, including but not limited to, Plaintiff’s employment, to

  Plaintiff’s cause of action, and/or prayers for relief, to any defenses to same, and pertaining to

  any party, including but not limited to, electronic data storage, close circuit TV footages, digital

  images, computer images, cache memory, searchable data, emails, spreadsheets, employment

  files, memos, text messages and any and all online social or work related websites, entries on

  social networking sites (including, but not limited to, Facebook, Twitter, LinkedIn, etc.,) and any

  other information and/or data and/or things and/or documents which may be relevant to any

  claim or defense in this litigation.

          Failure to do so may result in separate claims for spoliation of evidence and/or for

  appropriate adverse inferences.

          The obligation to preserve evidence begins when a party knows or should have known

  that the evidence is relevant to future or current litigation. You are on notice of litigation and

  therefore have an obligation to suspend your routine document retention/destruction policy and

  put in place a ‘litigation hold’ to ensure preservation of relevant documents.” Failure to do so has

  been found to be ‘grossly negligent’ and may subject you to punishment.



                                          JURY DEMAND

          The plaintiff hereby demands a trial by jury on all of the triable issues of this complaint,

  pursuant to New Jersey Court ​Rules 1​ :8-2(b) and 4:35-1(a).




                                                  51
       GLO-L-000497-20 04/21/2020 1:58:11 PM Pg 52 of 52 Trans ID: LCV2020746714
Case
Case1:21-cv-13564-NLH-KMW
     1:21-cv-13564-RMB-KMW Document
                            Document1-2
                                     1 Filed
                                        Filed07/12/21
                                              07/12/21 Page
                                                        Page58
                                                             53ofof118
                                                                    53 PageID:
                                                                       PageID: 178
                                                                               58




                                               Respectfully submitted,


                                               BURNHAM DOUGLASS
                                               Attorneys for Plaintiff, Stacie Lick


                                                /​s​/ Michelle J. Douglass
                ​                               Michelle J. Douglass, Esq.​

                                                /​ s/ Philip S. Burham, II​
                                                Philip S. Burnham, II, Esq.


  Date: April 21, 2020




                                          52
